Citation Nr: 1436701	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  09-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected bilateral renal upper pole duplication, post operative.

2.  Entitlement to a rating in excess of 60 percent for bilateral renal upper pole duplication, post operative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to June 1980.

These matters initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for diabetes mellitus and denied entitlement to a rating in excess of 10 percent for bilateral renal upper pole duplication, post operative.

The Veteran testified before the undersigned at an April 2011 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In December 2011, the Board remanded these matters for further development.

In December 2012, the Appeals Management Center (AMC) granted an increased (60 percent) rating for the service-connected renal disability, effective from October 31, 2007.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for hypertension, and the Board had remanded the issue in December 2011 for further development.  The AMC granted service connection for hypertension by way of the December 2012 rating decision, and thereby resolved the appeal as to that issue.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence reflects that the Veteran's service-connected renal disability may have worsened since his most recent VA examination in April 2008.  For instance, the April 2008 VA examination report reveals that there was no evidence of any peripheral edema.  However, VA treatment records and statements by the Veteran and his representative indicate that the Veteran has subsequently developed and been treated for painful edema involving the lower extremities.  Hence, VA's duty to obtain a new examination as to the current severity of his service-connected renal disability is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

An August 2012 VA nephrology follow-up note indicates that the Veteran was scheduled for additional renal treatment in 2 months.  The most recent VA treatment records in the claims file and among the paperless records in the Virtual VA system are from the VA Medical Center in Tampa, Florida (VAMC Tampa) and the VA Medical Center in Orlando, Florida (VAMC Orlando) and are dated to February and September 2012, respectively.  Thus, it appears that there are additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Also, medical records indicate that the Veteran has received treatment for diabetes and/or his service-connected renal disability from the following facilities: Seminole Hospital, Winter Park Memorial Hospital, and Central Florida Regional Hospital. When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release to obtain the records.  If the Veteran does not provide the release, VA will request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with respect to any relevant treatment records from the above identified facilities.  As such records reportedly relate to treatment for the disabilities at issue in this case, they are directly relevant to the issues on appeal.  Thus, a remand is also necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for diabetes mellitus and a renal disability from VAMC Tampa dated from February 2012 through the present, from VAMC Orlando dated from September 2012 through the present, and from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for diabetes mellitus and a renal disability from Seminole Hospital, Winter Park Memorial Hospital, and Central Florida Regional Hospital.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected renal disability.  

The claims folder, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated tests and studies shall be conducted, including any appropriate laboratory testing to determine BUN and creatinine levels.  The results of such testing shall be included in the examination report.

The examiner shall report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's service-connected renal disability, to include any edema, albuminuria, lethargy, weakness, anorexia, weight loss, limitation of exertion, or decreased function of the kidneys or any other organ system (especially cardiovascular).

The examiner shall also report whether the Veteran's service-connected renal disability requires regular dialysis or precludes more than sedentary activity.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his renal disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

4.  The AOJ shall review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

5.  If a benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



